DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 6 are objected to because of the following reasons:
With respect to claim 2, it appears that “a urethane” of line 2 and “a polyurethane” of line 3 are the same and therefore duplicates.
With respect to claim 6, the term “the surface” is inconsistent with “surfaces” of claim 1, line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 6, the term “substantially” is indefinite because it unclear to what degree the reinforcing particles are permitted below the surface of the polymer particles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni (US 8,592,519) in view of Monsheimer (WO 2005/090056, machine translation) and Baumann (WO 2005/105412).
With respect to claims 1-4 and 8, Martinoni discloses a powder composition for use in three-dimensional article prepared by laser sintering comprising a polyester polymer powder comprising polymer particles having particle size of 10-200 microns (col. 15, lines 30-42) and reinforcing particles having an aspect ratio of at least 5:1 (abstract) and a crosswise particle size of 3-100 microns (col. 8, lines 46-54).  The reinforcing particles include glass fibers (col. 8, line 65).
Martinoni fails to (i) explicitly disclose the aspect ratio of the polymer particles, (ii) disclose applying reinforcing particlesto the surface of polymer particles, or (iii) adding the powder composition to a 3D print set with a fusible ink comprising a liquid vehicle and electromagnetic radiation absorbing solids.  
With respect to (i), however, it is the examiner’s position that one of ordinary skill in the art would expect an aspect ratio less than 2:1 because Martinoni only describes the particle size in one dimension.  Also, polymer particles are generally and typically prepared, e.g., by precipitation, having a rounded shape and thereby providing for claimed aspect ratio.  There is also no suggestion that the polymer particles have flat or long shapes.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a polymer particles having aspect ratio of less than 2:1.
With respect to (ii), Monsheimer discloses a powder suitable for laser sintering comprising polymeric powder and inorganic absorber (abstract) for producing three-dimensional bodies (page 4, lines 19-21) and teaches that the inorganic absorber can be present in the form of a mixture of particles, homogeneous blended particles, or enriching the surface of the particle with the absorber (page 6, last 6 lines).  Monsheimer fairly discloses that any one of these preparations of particles by mixing an additive is equivalently acceptable.
Given that both Martinoni and Monsheimer are drawn to particulate materials for use in making three-dimensional bodies, it would have been obvious to one of ordinary skill in the art to structure a composite particulate blend having the reinforcing particles of Martinoni on the surfaces of its particles as taught by Monsheimer—absent a showing of unexpected or surprising results.
With respect to (iii), Martinoni discloses that the powders are suitable for use in applications other than laser sintering such as with absorbers (col. 17, lines 13-21).
Baumann discloses a method for producing three-dimensional object by providing a powder substrate and applying an absorber (abstract).  The method is more flexible, economic, and rapid than conventional laser sintering (abstract).  The absorber is applied by an inkjet method where the liquid absorber is applied in a suspension or liquid (page 5, lines 171-176).
Given that both Martinoni and Baumann are drawn to three-dimensional printing comprising absorbers and further given that Martinoni discloses that three dimensional printing with inkjet process provides for improved properties, it would have been obvious to one of ordinary skill in the art to prepare a kit for 3D printing comprising a polymer powder like claimed and a separate electromagnetic absorber dispersed in a liquid vehicle.
With respect to claim 5, Martinoni discloses that the reinforcing particles can have a flattened shape (col. 7, lines 38-45).
With respect to claims 6 and 7, Martinoni discloses that any sufficient amount of reinforcing particles, preferably 5-80 wt % (col. 7, line 63 to col. 8, line 11) is added to the polymer particles, however, it fails to disclose the percentage of the surface of the polymer particle that is covered by reinforcing particles.
However, it is the examiner’s position that the amount of reinforcing particles can be adjusted as taught by Martinoni to obtain the claimed amount of surface covered.
Therefore, it would have been obvious to one of ordinary skill in the art to control the amount of reinforcing to be within the claimed surface area percentage—absent a showing of unexpected or surprising results.
With respect to claim 14, Baumann discloses that the absorber preferably comprises carbon black (page 12, line 491).
With respect to claim 15, Baumann fails to disclose that the absorber is present in an amount of 0.1-10 wt % based on the fusible ink, however, it discloses that the amount of liquid in the fusible ink is determined by desired viscosity and layer thickness on the powder (page 14, lines 572-579).
Therefore, it would have been obvious to one of ordinary skill in the art to readily adjust the amount of absorbing solids in the fusible ink, including those amounts claimed, to control the viscosity and layer thickness.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni (US 8,592,519) in view of Monsheimer (WO 2005/090056, machine translation) and Baumann (WO 2005/105412) and further in view of Miyamoto (JP 06-234863, machine translation).
The discussion with respect to Martinoni, Monsheimer, and Baumann in paragraph 4 above is incorporated here by reference.
With respect to claim 9, Monsheimer fails to disclose the addition of a polymer swelling agent to attach the absorber to the surface of the polymer particles.
Miyamoto discloses resin particles which are coated with fine particles by subjecting the surface of the resin particles to a swelling solvent (abstract), wherein the polymer in the resin particles includes polyester (paragraph 0029).  The swelling solvent swells the resin particle without being dissolved, and the fine particle are uniformly fixed to the surface of the resin particle (paragraph 0007).  Miyamoto discloses that the method provides a reliably method of fixing fine particles to the surface of the polymer particles (paragraph 0012).
Given that the combination of Maritoni and Monsheimer discloses that the reinforcing fibers are attached to the surface of the polymer particles and further given that Miyamoto discloses a reliable method of fixing the fine particles to polymer particles using a swelling solvent, it would have been obvious to one of ordinary skill in the art to utilize a swelling solvent to prepare polymeric particles having distributed on their surface the reinforcing particles of Maritoni.
With respect to claim 10, Martinoni discloses that any sufficient amount of reinforcing particles, preferably 5-80 wt % (col. 7, line 63 to col. 8, line 11) is added to the polymer particles, however, it fails to disclose the percentage of the surface of the polymer particle that is covered by reinforcing particles.
However, it is the examiner’s position that the amount of reinforcing particles can be adjusted as taught by Martinoni to obtain the claimed amount of surface covered.
Therefore, it would have been obvious to one of ordinary skill in the art to control the amount of reinforcing to be within the claimed surface area percentage—absent a showing of unexpected or surprising results.
With respect to claims 11 and 12, Miyamoto discloses that the fine particles are dispersed in a liquid with polymer particles already dispersed (paragraph 0017).
Even so, case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Therefore, it would have been obvious to one of ordinary skill in the art to first mix the reinforcing particles and polymeric particles or first mix the solvent and the reinforcing particles.  Also, it is noted that these claims are product-by-process claims.  It is noted that these claims are product-by-process claims and therefore “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 13, Miyamoto discloses that the fine particles are dispersed in a liquid with polymer particles already dispersed (paragraph 0017).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn